DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/29/2021 has been entered.

Notice to Applicant
3.	This communication is in response to the amendment filed 6/29/2021. Claims 1, 6 and 14 are currently amended. Claims 1-20 are currently pending.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

4.1.	The following is an examiner’s statement of reasons for allowance:
	The first pertinent prior art, Schoenberg (US 7590550), teaches a system and method wherein a request is received from a consumer of services to consult with a service provider having a service provider profile that satisfies at least some attributes in a set of attributes that define a suitable service provider; an available service provider satisfying at least some of the attributes in the set of attributes is identified; and a communication channel is provided to establish a communication between the consumer of services and the identified service provider (See, for example, Schoenberg: abstract; col. 1, ln.62-col. 3, ln. 19; FIGS. 1-10).
	The next pertinent prior art is, Norris et al. (US 2015/0073833) teaches a method comprises identifying one or more health-care-providers associated with one or more medical-specializations, wherein each medical-specialization is associated with a specialty class and at least one geographic area. A number of patient-diagnosis codes is received, each patient-diagnosis code corresponding to one of the health-care-providers and representing a patient-visit to the health-care-provider. The patient-diagnosis code includes at least one diagnosis within a condition-group for the patient visit, and a severity-factor for the diagnosis. The method further comprises determining all patient-diagnosis codes corresponding to the health-care-providers. A patient-volume is calculated for each health-care-provider, based on the patient-diagnosis codes and associated severity-factors. A variety-score is calculated for each health-care-provider based on the patient-diagnosis codes. An experience-score is calculated for each health-care-provider based on the patient-volume and variety-score (See, for example, Norris: abstract; ¶¶ [0026]-[0029]; FIGS. 1-12).
inter alia, “ generating input data based at least in part on the retrieved data, the input data generated by: determining, for each of the plurality of health care providers, one or more types of services that have been provided by the respective health care provider; and determining, for each of the plurality of health care providers, a number of times the respective health care provider providing each of the one or more types of services; generating a machine learning model configured to receive the input data and generate results data representing health care provider clusters that indicate actual services previously provided by the health care providers; training the machine learning model to determine the health care provider clusters utilizing, as a training dataset, a medical device type associated with the services such that a trained machine learning model is generated; generating, utilizing the trained machine learning model, first data indicating one or more clusters of the plurality of health care providers, the one or more clusters representing nodes in a nodal space generated via the trained machine learning model; retrieving, by the remote computing system, a profile for a first health care provider of the plurality of health care providers; based at least in part on the profile for the first health care provider, determining, by the remote computing system, that the first health care provider has been designated as being associated with a first category of providing medical services; determining, by the remote computing system, that the first health care provider lies outside of a first cluster, from among the one or more clusters, that is associated with the first category; based at least in part on determining that the first health care provider has been designated as being associated with the first category and determining that the first health care provider lies outside of the first cluster that is associated with the first category, updating, by the remote computing system, the profile to indicate that the first health care provider practices outside of the first category that is designated by the first health care provider; and sending, by the remote computing system and to a device associated with a medical service, a notification indicating that the first health care provider practices outside the first category that is has been designated as being associated with the first 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686